 



Exhibit 10.1.1
iPass Inc.
2003 Equity Incentive Plan
Stock Option Grant Notice
(Special Change of Control Vesting Provisions)
iPass Inc. (the “Company”), pursuant to its 2003 Equity Incentive Plan (the
“Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below. This option is subject to
all of the terms and conditions as set forth herein and in the Stock Option
Agreement, the Plan and the Notice of Exercise, all of which are attached hereto
and incorporated herein in their entirety.

         
Optionholder:
       
Date of Grant:
       
Vesting Commencement Date:
       
Number of Shares Subject to Option:
   
Exercise Price (Per Share):
       
Total Exercise Price:
       
Expiration Date:
   

     
Type of Grant:
  o     Nonstatutory Stock Option
 
   
Exercise Schedule:
  o     Same as Vesting Schedule               ¨     Early Exercise Permitted
 
   
Vesting Schedule:
  [insert vesting schedule]; provided, however, that if within eighteen
(18) months following the closing of a “Corporate Transaction,” (i) your
employment by the Company, or an affiliate of the Company, is terminated by the
Company without “Cause” or (ii) if you resign your employment for “Good Reason,”
then all of your then outstanding unvested shares underlying this option shall
vest in full upon the date of such termination (the “Change of Control
Provisions”).
 
   
 
  For purposes of this option:
 
   
 
  “Cause” shall mean the occurrence of any of the following (and only the
following): your conviction of any felony involving fraud or act of dishonesty
against the Company or its parent corporation or subsidiary corporation (whether
now or hereafter existing, as those terms are defined in Sections 424(e) and
(f), respectively, of the Internal Revenue Code (“Affiliates”)); (ii) your
conduct which, based upon good faith and reasonable factual investigation and
determination of the Board of Directors of the Company, demonstrates gross
unfitness to serve; or (iii) your intentional, material violation of any
statutory or fiduciary duty you have to the Company or its Affiliates;
 
   
 
  “Corporate Transaction” shall mean (i) the sale of all or substantially all of
the assets of the Company or (ii) a merger of the Company with or into another
entity in which the stockholders of the Company immediately prior to the closing
of the transaction own less than a majority of the ownership interest of the
Company immediately following such closing. For purposes of determining whether
the stockholders of the Company prior to the occurrence of a transaction
described above own less than fifty percent (50%) of the voting securities of
the relevant entity afterwards, only the lesser of the voting power held by a
person either before or after the transaction shall be counted in determining
that person’s ownership afterwards; and

 



--------------------------------------------------------------------------------



 



     
 
  “Good Reason” shall mean your resignation of your employment because (i) the
Company requires that you relocate to a worksite that is more than 60 miles from
its current principal executive office, unless you agree in writing to such
relocation; or (ii) the Company reduces your monthly salary below the gross rate
of the then-existing rate at the time of the closing of the Corporate
Transaction, unless you agree in writing to such reduction.  
Payment:
  By one or a combination of the following items (described in the Stock Option
Agreement):

By cash or check
Pursuant to a Regulation T Program if the Shares are publicly traded
By delivery of already-owned shares if the Shares are publicly traded
Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Stock Option
Agreement and the Plan. Optionholder further acknowledges that as of the Date of
Grant, this Grant Notice, the Stock Option Agreement and the Plan set forth the
entire understanding between Optionholder and the Company regarding the
acquisition of stock in the Company and supersede all prior oral and written
agreements on that subject with the exception of (i) options previously granted
and delivered to Optionholder under the Plan, and (ii) the following agreements
only:



     
Other Agreements:
     
 
   

              iPass Inc.   Optionholder:  
By:
           
 
           
 
  Signature       Signature
Title:
      Date:    
 
           
Date:
           
 
           

Attachments: Stock Option Agreement, 2003 Equity Incentive Plan and Notice of
Exercise

 